Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 9, line 5 ,”a first of the “ has been changed to ---a first end of the---.
Authorization for this examiner’s amendment was given in an interview with  Mr.Kohn on  10/18/2021.
Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose An apparatus for testing a circuit board of a battery management system, wherein the circuit board includes a first resistor; a first capacitor; a second resistor; a second capacitor; a first test point connected to  a first end of the first resistor, a first end of the first capacitor and one a first end of the second resistor; a second test point connected in common to the other a second end of the second resistor and a first end of the second capacitor; a third test point connected to the other second end of the first resistor; and a fourth test point connected to a second end of the first capacitor and the second end of the second capacitor, the apparatus comprising: a voltage source configured to selectively generate a test voltage; a first voltage sensor configured to detect a first diagnosis voltage generated between the first test point and the fourth test point; a second voltage sensor configured to detect a second diagnosis voltage generated between the second test point and the fourth test point; and a control ontrol the voltage source to apply the test voltage onto the third test point,-and determine whether at least one of the first capacitor and the second capacitor has an open-circuit fault based on at least one of the first diagnosis voltage and the second diagnosis voltage as recited in claim 1. Claims 2-8 depemd from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose method for testing a circuit board of a battery management system, wherein the circuit board includes a first resistor; a first capacitor; a second resistor; a second capacitor; a first test point connected to a first end of the first resistor, one a first end of the first capacitor and one a first end of the second resistor; a second test point connected in common to a second end of the second resistor and a first end  of the second capacitor; a third test point connected to a second end of the first resistor; and a fourth test point connected in common to a second end of the first capacitor and a second end of the second capacitor, the method comprising:  controlling, by a control unit, a voltage source to apply a test voltage onto the third test point; recording, by the control unit, a time point when a first diagnosis voltage generated between the first test point and the fourth test point reaches a preset threshold voltage that is lower than the test voltage; and outputting a diagnosis message indicating that both the first capacitor and the second capacitor do not have an open-circuit fault, when based on an elapsed period from an initial time point to the recorded time point is-being equal to or longer than a preset first threshold period, wherein the initial time point is a time point when the test voltage starts to be applied onto the third test point as recited in claim 0. Claims 10-12 depend from allowed claim 9, they are also allowed accordingly.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Martin et al (pat# 8,941,394) disclose Capacitive Sensor System With Noise Reduction.
Kim et al (pat# 8,547,132) disclose Circuit Board And Method For Testing Component Built In The Circuit Board.
Lund et al (pat# 6,624,640) disclose capacitance measurement.
McCormick et al (Pat#9,876,369) disclose Battery system and method for determining an open circuit fault condition in a battery module.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867